DETAILED ACTION
This Office Action for U.S. Patent Application No. 17/076,799 is responsive to communications filed on 01/04/2022, in reply to the Non-Final Rejection of 10/04/2021. Currently, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 01/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,883,822, U.S. Patent No. 10,883,821, U.S. Patent No. 10,718,605, U.S. Patent No. 10,704,896, and U.S. Patent No. 10,312,616 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
In regard to claims 1-20, the Applicant submits that the filed Terminal Disclaimer is sufficient to overcome the rejections on the grounds of nonstatutory double patenting. The Examiner respectfully agrees. As such, the double patenting rejections of claims 1-20 have been withdrawn.

Allowable Subject Matter
Claims 1-20 would be allowable if the rejection(s) on the grounds of nonstatutory double patenting set forth in this Office action are obviated.

The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or suggest the combination of limitations presented in the independent claims, with specific regard to wherein the processing unit is operative to: determine an illuminance level of the ambient light; for a given pixel in a row of pixels, receiving a pixel-specific output from the image sensor as an integration of photoelectrons collected by the given pixel over a predetermined time period based on the ambient light being at or below a predetermined illumination level; and determining the depth of the object based on the pixel-specific output of the given pixel.

The closest prior art of reference, Shpunt et al. (U.S. Publication No. 2013/0127854), discloses methods and apparatuses for efficient projection of patterns, particularly for 3D mapping, comprising objective optics which form an image on a sensor of the projected pattern appearing on the scene in the region of interest. However, Shpunt does not expressly disclose wherein the processing unit is operative to: determine an illuminance level of the ambient light; prepare the image sensor to operate in a linear mode of operation based on the ambient light being at or below a predetermined illuminance level, or a logarithmic mode of operation based on the ambient light being above the predetermined illuminance level; receive a pixel-specific output from the image sensor for each pixel in the row of pixels; and determine the depth of the object based on all pixel-specific outputs received from the image sensor.

The next closest prior art of reference, Ovsiannikov et al. (U.S. Publication No. 2014/0078381), discloses a control circuit which is electronically coupled to the image sensor and the light source, the control circuit configured to drive the light source with signals that cause the light source to project light to the object without interruption during at least a first time interval when all rows of a frame of pixels within the array are being sequentially read and during a second time interval when all rows of the frame of pixels within the array are being sequentially read. However, Ovsiannikov does not expressly disclose wherein the processing unit is operative to: determine an illuminance level of the ambient light; prepare the image sensor to operate in a linear mode of operation based on the ambient light being at or below a predetermined illuminance level, or a logarithmic mode of operation based on the ambient light being 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488